Exhibit 10.12

PORTO HOLDCO N.V.,

COMPUTERSHARE, INC.

and

COMPUTERSHARE TRUST COMPANY, N.A.

WARRANT AGREEMENT

Dated as of March 10, 2017

THIS WARRANT AGREEMENT (this “Agreement”), dated as of March 10, 2017, is by and
between Porto Holdco N.V., a Dutch public limited liability company (naamloze
vennootschap) (the “Company”), Computershare, Inc., a Delaware corporation
(“Computershare”), and its wholly-owned subsidiary, Computershare Trust Company,
N.A., a federally chartered trust company, collectively, as warrant agent (the
“Warrant Agent”).

WHEREAS, the Company is a party to that certain Transaction Agreement, dated as
of December 13, 2016, by and among Pace Holdings Corp., a Cayman Islands
exempted company (“Pace”), New Pace Holdings Corp., a Cayman Islands exempted
company, Playa Hotels & Resorts B.V., a Dutch private limited liability company
(“Playa”) (as amended on February 6, 2017 and as it may be further amended,
restated or otherwise modified from time to time, (the “Transaction Agreement”);
and

WHEREAS, in connection with the consummation of the transactions contemplated by
the Transaction Agreement (the “Business Combination”), the Company is required
to (a) issue and deliver an aggregate of up to 22,000,000 warrants
simultaneously with the consummation of the Business Combination, bearing the
legend or legends set forth in Exhibit A (the “Company Founder Warrants”) to the
former holders of certain privately placed warrants of Pace immediately prior to
the Business Combination (the “Pace Investors”) and the shareholders of Playa
immediately prior to the Business Combination (the “Playa Investors” and
together with the Pace Investors, the “Investors”), which Company Founder
Warrants will be issued pursuant to the terms of Company Founder Warrant
Agreements between the each Investor and the Company and (b) issue and deliver
up to 45,000,000 warrants simultaneously with the consummation of the Business
Combination to the holders of publicly traded warrants of Pace (the “Public
Warrants” and, together with the Company Founder Warrants, the “Warrants”). Each
Warrant entitles the holder thereof to purchase one-third of one ordinary share
of the Company, par value €0.10 per share (“Ordinary Shares”), for one third of
$11.50, subject to adjustment as described herein. Warrants are exercisable only
for a whole number of Ordinary Shares; and

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-4, No. 333—215162 (the
“Registration Statement”), and prospectus (the “Prospectus”), for the
registration, under the Securities Act of 1933, as amended (the “Securities
Act”), of the Public Warrants, which Registration Statement has become
effective; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent to the extent required herein, as provided
herein, the valid, binding and legal obligations of the Company, and to
authorize the execution and delivery of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
express (and no inferred or implied) terms and conditions set forth in this
Agreement.

2. Warrants.

2.1 Effect of Countersignature. If a physical certificate is issued, unless and
until countersigned (by manual or facsimile signature) by the Warrant Agent
pursuant to this Agreement, a Warrant shall be invalid and of no effect and may
not be exercised by the holder thereof. The terms and conditions of this
Agreement shall be incorporated and become a part of any physical certificate
issued hereunder.

2.2 Registration.

2.2.1 Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants in
book-entry form, the Warrant Agent shall issue and register the Warrants in the
names of the respective holders thereof in such denominations and otherwise in
accordance with the written instructions delivered to the Warrant Agent by the
Company. Ownership of beneficial interests in the Public Warrants shall be shown
on, and the transfer of such ownership shall be effected through, records
maintained by institutions that have accounts with the Depository Trust Company
(the “Depositary”) (such institution, with respect to a Warrant in its account,
a “Participant”). If the Depositary subsequently ceases to make its book-entry
settlement system available for the Public Warrants, the Company may instruct
the Warrant Agent regarding making other arrangements for book-entry settlement
within ten (10) days after the Depository ceases to make its book-entry
settlement available. In the event that the Warrants are not eligible for, or it
is no longer necessary to have the Warrants available in, book-entry form, the
Warrant Agent shall provide written instructions to the Depositary to deliver to
the Warrant Agent for cancellation each book-entry Warrant, and the Company
shall instruct the Warrant Agent to deliver to the Depositary or holder of
Company Founder Warrants, as applicable, definitive certificates in physical
form evidencing such Warrants which shall be in the form annexed hereto as
Exhibit B-1 and Exhibit B-2.

The certificates, if issued, shall be signed by, or bear the facsimile signature
of, the Chairman of the Board, Chief Executive Officer, Chief Financial Officer,
or Secretary (each an “Authorized Officer”). In the event the person whose
facsimile signature has been placed upon any Warrant shall have ceased to serve
in the capacity in which such person signed the Warrant before such Warrant is
issued, it may be issued with the same effect as if he or she had not ceased to
be such at the date of issuance.

2.2.2 Registered Holder. Prior to due presentment for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the person
in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby, for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

2.3 Listing of Warrants on Nasdaq. The Public Warrants shall be listed on the
National Association of Securities Dealers Automated Quotations Capital Market
no later than the first day following consummation of the Business Combination,
or if the first day is not on a day, other than a Saturday, Sunday or federal
holiday, on which banks in New York City are generally open for business (a
“Business Day”), then on the immediately succeeding Business Day following such
date.

2.4 Company Founder Warrants. The Company Founder Warrants shall be identical to
the Public Warrants, except that so long as they are held by the Investors or
any of their Permitted Transferees (as defined below) the Company Founder
Warrants: (i) may be exercised for cash or on a cashless basis, pursuant to
subsection 3.3.1(c) hereof, (ii) may not be transferred, assigned or sold until
thirty (30) days after the completion by the Company of the Business
Combination, and (iii) shall not be redeemable by the Company except as provided
in Section 6.4 and pursuant to an applicable exemption from registration under
the Securities Act; provided, however, that in the case of transfers,
assignments and sales during the thirty (30) day period in clause (ii) above,
the Company Founder Warrants and any Ordinary Shares issued upon exercise of the
Company Founder Warrants may be transferred by the holders thereof:



--------------------------------------------------------------------------------

(a) to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any members of the Investors, or any
affiliates of the Investors;

(b) in the case of an individual, by gift to a member of one of the members of
the individual’s immediate family or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization;

(c) in the case of an individual, by virtue of laws of descent and distribution
upon death of the individual; and

(d) in the case of an individual, pursuant to a qualified domestic relations
order.

provided, however, that, in the case of clauses (a) through (d), these permitted
transferees (the “Permitted Transferees”) must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

3. Terms and Exercise of Warrants.

3.1 Warrant Price. Each Warrant shall, when countersigned by the Warrant Agent,
entitle the Registered Holder thereof, subject to the provisions of such Warrant
and of this Agreement, to purchase from the Company one-third of one Ordinary
Share, at the price of one third of $11.50, subject to the adjustments provided
in Section 4 hereof and in the last sentence of this Section 3.1 (the “Warrant
Price”). The term Warrant Price as used in this Agreement shall mean the price
per share at which Ordinary Shares may be purchased at the time a Warrant is
exercised. The Company in its sole discretion may lower the Warrant Price at any
time prior to the Expiration Date (as defined below) for a period of not less
than twenty (20) Business Days, provided, that the Company shall provide at
least twenty (20) days prior written notice of such reduction to Registered
Holders of the Warrants and, provided further that any such reduction shall be
identical among all of the Warrants.

3.2 Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the date thirty (30) days after the Business
Combination and terminating at 5:00 p.m., New York City time on the earlier to
occur of: (x) the date that is five (5) years after the date of the consummation
of the Business Combination or (y) other than with respect to the Company
Founder Warrants, the Redemption Date (as defined below) as provided in
Section 6.2 hereof (the “Expiration Date”); provided, however, that the exercise
of any Warrant shall be subject to the satisfaction of any applicable
conditions, as set forth in subsection 3.3.2 below, with respect to an effective
registration statement. Except with respect to the right to receive the
Redemption Price (as defined below) (other than with respect to a Company
Founder Warrant) in the event of a redemption (as set forth in Section 6
hereof), each Warrant (other than a Company Founder Warrant in the event of a
redemption) not exercised on or before the Expiration Date shall become void,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease at 5:00 p.m. New York City time on the Expiration Date. The Company
in its sole discretion may extend the duration of the Warrants by delaying the
Expiration Date; provided, that the Company shall provide at least twenty
(20) days’ prior written notice (with copy to the Warrant Agent) of any such
extension to Registered Holders of the Warrants and, provided further that any
such extension shall be identical in duration among all the Warrants.

3.3 Exercise of Warrants.

3.3.1 Payment. Subject to the provisions of the Warrant and this Agreement, a
Warrant, when countersigned by the Warrant Agent to the extent required herein,
may be exercised by the Registered Holder thereof by surrendering it, at the
office of the Warrant Agent, or at the office of its successor as Warrant Agent,
in each case designated for such purposes, together with (i) an election to
purchase form in substantially the form attached hereto as Exhibit C, properly
completed and duly executed, electing to exercise such Warrants with respect to
a whole number of Ordinary Shares as specified in such form, (ii) payment in
full of the Warrant Price for each full Ordinary Share as to which the Warrant
is exercised if payment is pursuant to subsection 3.3.1(a), (iii) such
documentation as the Warrant Agent may reasonably request and (iv) any and all
applicable taxes due in connection with the exercise of the Warrant, the
exchange of the Warrant for the Ordinary Shares and the issuance of such
Ordinary Shares, as follows:



--------------------------------------------------------------------------------

(a) in lawful money of the United States, in good certified check or good bank
draft payable to the order of Computershare unless the exercise is a cashless
exercise pursuant to Sections 3.3.1(b), (c), or (d);

(b) in the event of a redemption pursuant to Section 6 hereof in which the
Company’s board of directors (the “Board”) has elected to require each holder of
Warrants to exercise such Warrants on a “cashless basis,” by surrendering such
holder’s Warrants and receiving in exchange that number of Ordinary Shares equal
to the quotient obtained by dividing (x) the product of (i) the number of
Ordinary Shares underlying the Warrants, multiplied by (ii) an amount (not less
than zero) equal to (A) the Fair Market Value (as defined in this subsection
3.3.1(b)) less the (B) Warrant Price by (y) the Fair Market Value. Solely for
purposes of this subsection 3.3.1(b) and Section 6.3, the “Fair Market Value”
shall mean the average last sale price of the Ordinary Shares for the ten
(10) trading days ending on the third trading day prior to the date on which the
notice of redemption is sent to the holders of the Warrants, pursuant to
Section 6 hereof;

(c) if cashless exercise is selected with respect to any Company Founder
Warrant, so long as such Company Founder Warrant is held by an Investor or a
Permitted Transferee, by surrendering the Warrants and receiving in exchange
that number of Ordinary Shares equal to the quotient obtained by dividing
(x) the product of (i) the number of Ordinary Shares underlying the Warrants
then being exercised as specified in the election to purchase form, multiplied
by (ii) an amount (not less than zero) equal to (A) the Fair Market Value (as
defined in this subsection 3.3.1(c)) less the (B) Warrant Price by (y) the Fair
Market Value. Solely for purposes of this subsection 3.3.1(c), the “Fair Market
Value” shall mean the average last sale price of the Ordinary Shares for the ten
(10) trading days ending on the third trading day prior to the date on which
notice of exercise of the Warrant is sent to the Warrant Agent; or

(d) as provided in Section 7.4 hereof.

3.3.2 Issuance of Ordinary Shares on Exercise.

(a) As soon as practicable after the exercise of any Warrant and the clearance
of the funds in payment of the Warrant Price (if payment is pursuant to
subsection 3.3.1(a)), the Company shall issue to the Registered Holder of such
Warrant a book-entry position for the number of full Ordinary Shares to which
he, she or it is entitled, registered in such name or names as may be directed
by him, her or it, and if such Warrant shall not have been exercised in full, a
new book-entry position or certificate, as applicable, for the number of shares
as to which such Warrant shall not have been exercised. Notwithstanding the
foregoing, the Company shall not be obligated to deliver any Ordinary Shares
pursuant to the exercise of a Public Warrant and shall have no obligation to
settle such Warrant exercise unless a registration statement under the
Securities Act with respect to the Ordinary Shares underlying the Public
Warrants is then effective and a prospectus relating thereto is current, subject
to the Company’s satisfying its obligations under Section 7.4. No Warrant shall
be exercisable and the Company shall not be obligated to issue Ordinary Shares
upon exercise of a Warrant unless the Ordinary Shares issuable upon such Warrant
exercise have been registered, qualified or deemed to be exempt under the
securities laws of the state of residence of the Registered Holder of the
Warrants. Subject to Section 4.6 of this Agreement, a Registered Holder of
Warrants may exercise its Warrants only for a whole number of Ordinary Shares.
The Company may require holders of Public Warrants to settle the Warrant on a
“cashless basis” pursuant to Section 7.4. If, by reason of any exercise of
warrants on a “cashless basis”, the holder of any Warrant would be entitled,
upon the exercise of such Warrant, to receive a fractional interest in an
Ordinary Share, the Company shall round down to the nearest whole number, the
number of Ordinary Shares to be issued to such holder.

(b) In the event of a cashless exercise, the Company shall provide the cost
basis for Ordinary Shares issued pursuant to a cashless exercise at the time the
Company provides the Cashless Exercise Ratio to the Warrant Agent as required
pursuant to Section 8.2 of this Agreement. The Warrant Agent shall have no duty
or obligation to investigate or confirm whether the Company’s determination of
the number of Ordinary Shares to be issued on such exercise pursuant to this
Section 3 is accurate or correct.

3.3.3 Valid Issuance. All Ordinary Shares issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and nonassessable.



--------------------------------------------------------------------------------

3.3.4 Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for Ordinary Shares is issued shall for all purposes
be deemed to have become the holder of record of such Ordinary Shares on the
date on which the Warrant, or book-entry position representing such Warrant, was
surrendered, the election to purchase form was delivered, and payment of the
Warrant Price was made (if payment is pursuant to subsection 3.3.1(a)), in each
case in accordance with Section 3.3.1, except that, if the date of such
surrender and payment is a date when the share transfer books of the Company or
book-entry system of the Warrant Agent are closed, such person shall be deemed
to have become the holder of such shares at the close of business on the next
succeeding date on which the share transfer books or book-entry system are open.

3.3.5 Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent (subject to written notification from the
Company) shall not effect the exercise of the holder’s Warrant, and such holder
shall not have the right to exercise such Warrant, to the extent that after
giving effect to such exercise, such person (together with such person’s
affiliates), to the Company’s actual knowledge, would beneficially own in excess
of 9.8% (the “Maximum Percentage”) of the Ordinary Shares outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of Ordinary Shares beneficially owned by such
person and its affiliates shall include the number of Ordinary Shares issuable
upon exercise of the Warrant with respect to which the determination of such
sentence is being made, but shall exclude Ordinary Shares that would be issuable
upon (x) exercise of the remaining, unexercised portion of the Warrant
beneficially owned by such person and its affiliates and (y) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such person and its affiliates (including,
without limitation, any convertible notes or convertible preferred shares or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of the Warrant, in determining the number of
outstanding Ordinary Shares, the holder may rely on the number of outstanding
Ordinary Shares as reflected in (1) the Company’s most recent annual report on
Form 10-K, quarterly report on Form 10-Q, current report on Form 8-K or other
public filing with the Commission as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or
Computershare Trust Company, N.A. (and any successor, the “Transfer Agent”)
setting forth the number of Ordinary Shares outstanding. For any reason at any
time, upon the written request of the holder of the Warrant, the Company shall,
within two (2) Business Days, confirm orally and in writing to such holder the
number of Ordinary Shares then outstanding. In any case, the number of
outstanding Ordinary Shares shall be determined after giving effect to the
conversion or exercise of equity securities of the Company by the holder and its
affiliates since the date as of which such number of outstanding Ordinary Shares
was reported. By written notice to the Company, the holder of a Warrant may from
time to time increase or decrease the Maximum Percentage applicable to such
holder to any other percentage specified in such notice; provided, however, that
any such increase shall not be effective until the sixty-first (61st) day after
such notice is delivered to the Company.

3.3.6 Opinion. The Company shall provide an opinion of counsel prior to the
effective time of the Business Combination to set up a reserve of Warrants and
related Ordinary Shares. The opinion shall state that all Warrants or Ordinary
Shares, as applicable, are registered under the Securities Act or are exempt
from such registration and are validly issued, fully-paid and non-assessable.

4. Adjustments.

4.1 Stock Dividends.

4.1.1 Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.6 below, the number of outstanding Ordinary Shares is increased by a
stock dividend of Ordinary Shares, by a split-up of Ordinary Shares or by
another similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of Ordinary Shares issuable on exercise of
each Warrant shall be increased in proportion to such increase in the
outstanding Ordinary Shares. A rights offering to holders of Ordinary Shares
entitling holders to purchase Ordinary Shares at a price less than the “Fair
Market Value” (as defined below) shall be deemed a capitalization of a number of
Ordinary Shares equal to the product of (i) the number of Ordinary Shares
actually sold



--------------------------------------------------------------------------------

in such rights offering (or issuable under any other equity securities sold in
such rights offering that are convertible into or exercisable for the Ordinary
Shares) multiplied by (ii) one (1) minus the quotient of (x) the price per
Ordinary Share paid in such rights offering divided by (y) the Fair Market
Value. For purposes of this subsection 4.1.1, (i) if the rights offering is for
securities convertible into or exercisable for Ordinary Shares, in determining
the price payable for Ordinary Shares, there shall be taken into account any
consideration received for such rights, as well as any additional amount payable
upon exercise or conversion and (ii) “Fair Market Value” means the volume
weighted average price of the Ordinary Shares as reported during the ten
(10) trading day period ending on the trading day prior to the first date on
which the Ordinary Shares trade on the applicable exchange or in the applicable
market, regular way, without the right to receive such rights.

4.1.2 Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, shall pay a dividend or make a distribution in
cash, securities or other assets to the holders of Ordinary Shares on account of
such Ordinary Shares (or other shares of the Company’s share capital into which
the Warrants are convertible), other than (a) as described in subsection 4.1.1
above or (b) Ordinary Cash Dividends (as defined below), (any such non-excluded
event being referred to herein as an “Extraordinary Dividend”), then the Warrant
Price shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and/or the fair market value (as
determined by the Board, in good faith) of any securities or other assets paid
on each Ordinary Share in respect of such Extraordinary Dividend. For purposes
of this subsection 4.1.2, “Ordinary Cash Dividends” means any cash dividend or
cash distribution which, when combined on a per share basis, with the per share
amounts of all other cash dividends and cash distributions paid on the Ordinary
Shares during the 365-day period ending on the date of declaration of such
dividend or distribution (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Warrant Price or to
the number of Ordinary Shares issuable on exercise of each Warrant) does not
exceed $0.50.

4.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of outstanding Ordinary Shares is
decreased by a consolidation, combination, reverse share split or redesignation
of Ordinary Shares or other similar event, then, on the effective date of such
consolidation, combination, reverse share split, redesignation or similar event,
the number of Ordinary Shares issuable on exercise of each Warrant shall be
decreased in proportion to such decrease in outstanding Ordinary Shares.

4.3 Adjustments in Exercise Price. Whenever the number of Ordinary Shares
purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
Ordinary Shares purchasable upon the exercise of the Warrants immediately prior
to such adjustment, and (y) the denominator of which shall be the number of
Ordinary Shares so purchasable immediately thereafter.

4.4 Replacement of Securities upon Reorganization, etc. In case of any
redesignation or reorganization of the outstanding Ordinary Shares (other than a
change under Section 4.1, or Section 4.2 hereof or that solely affects the par
value of such Ordinary Shares), or in the case of any merger or consolidation of
the Company with or into another entity (other than a consolidation or merger in
which the Company is the continuing entity and that does not result in any
redesignation or reorganization of the outstanding Ordinary Shares), or in the
case of any sale or conveyance to another corporation or entity of the assets or
other property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the holders of the Warrants
shall thereafter have the right to purchase and receive, upon the basis and upon
the terms and conditions specified in the Warrants and in lieu of the Ordinary
Shares of the Company immediately theretofore purchasable and receivable upon
the exercise of the rights represented thereby, the kind and amount of shares or
stock or other securities or property (including cash) receivable upon such
redesignation, reorganization, merger or consolidation, or upon a dissolution
following any such sale or transfer, that the holder of the Warrants would have
received if such holder had exercised his, her or its Warrant(s) immediately
prior to such event (the “Alternative Issuance”); provided, however, that (i) if
the holders of the Ordinary Shares were entitled to exercise a right of election
as to the kind or amount of securities, cash or other assets receivable upon
such consolidation or merger, then the kind and amount of securities, cash or
other assets constituting the Alternative Issuance for which each Warrant shall
become exercisable shall be deemed to be the weighted average of the kind and
amount received per share by the holders of



--------------------------------------------------------------------------------

the Ordinary Shares in such consolidation or merger that affirmatively make such
election, and (ii) if a tender, exchange or redemption offer shall have been
made to and accepted by the holders of the Ordinary Shares under circumstances
in which, upon completion of such tender or exchange offer, the maker thereof,
together with members of any group (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act) of which such maker is a part, and together with any affiliate
or associate of such maker (within the meaning of Rule 12b-2 under the Exchange
Act) and any members of any such group of which any such affiliate or associate
is a part, own beneficially (within the meaning of Rule 13d-3 under the Exchange
Act) more than 50% of the outstanding Ordinary Shares, the holder of a Warrant
shall be entitled to receive as the Alternative Issuance, the highest amount of
cash, securities or other property to which such holder would actually have been
entitled as a shareholder if such Warrant holder had exercised the Warrant prior
to the expiration of such tender or exchange offer, accepted such offer and all
of the Ordinary Shares held by such holder had been purchased pursuant to such
tender or exchange offer, subject to adjustments (from and after the
consummation of such tender or exchange offer) as nearly equivalent as possible
to the adjustments provided for in this Section 4; provided, further, that if
less than 70% of the consideration receivable by the holders of the Ordinary
Shares in the applicable event is payable in the form of capital stock or shares
in the successor entity that is listed for trading on a national securities
exchange or is quoted in an established over-the-counter market, or is to be so
listed for trading or quoted immediately following such event, and if the
Registered Holder properly exercises the Warrant within thirty (30) days
following the public disclosure of the consummation of such applicable event by
the Company pursuant to a Current Report on Form 8-K filed with the SEC, the
Warrant Price shall be reduced by an amount (in dollars) equal to the difference
of (i) the Warrant Price in effect prior to such reduction minus (ii) (A) the
Per Share Consideration (as defined below) (but in no event less than zero)
minus (B) the Black-Scholes Warrant Value (as defined below). The “Black-Scholes
Warrant Value” means the value of a Warrant immediately prior to the
consummation of the applicable event based on the Black-Scholes Warrant Model
for a Capped American Call on Bloomberg Financial Markets (“Bloomberg”). For
purposes of calculating such amount, (1) Section 6 of this Agreement shall be
taken into account, (2) the price of each Ordinary Share shall be the volume
weighted average price of the Ordinary Shares as reported during the ten
(10) trading day period ending on the trading day prior to the effective date of
the applicable event, (3) the assumed volatility shall be the 90 day volatility
obtained from the HVT function on Bloomberg determined as of the trading day
immediately prior to the day of the announcement of the applicable event, and
(4) the assumed risk-free interest rate shall correspond to the U.S. Treasury
rate for a period equal to the remaining term of the Warrant. “Per Share
Consideration” means (i) if the consideration paid to holders of the Ordinary
Shares consists exclusively of cash, the amount of such cash per Ordinary Share,
and (ii) in all other cases, the volume weighted average price of the Ordinary
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the effective date of the applicable event. If any reclassification
or reorganization also results in a change in Ordinary Shares covered by
subsection 4.1.1, then such adjustment shall be made pursuant to
subsection 4.1.1 or Sections 4.2, 4.3 and this Section 4.4. The provisions of
this Section 4.4 shall similarly apply to successive redesignations,
reorganizations, mergers or consolidations, sales or other transfers. In no
event will the Warrant Price be reduced to less than the par value per share
issuable upon exercise of such Warrant.

4.5 Notices of Changes in Warrant. Upon every adjustment of the Warrant Price or
the number of shares issuable upon exercise of a Warrant, the Company shall give
prompt written notice thereof to the Warrant Agent, which notice shall state the
Warrant Price resulting from such adjustment and the increase or decrease, if
any, in the number of shares purchasable at such price upon the exercise of a
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. The Warrant Agent shall have no
obligation under this Agreement to determine whether an adjustment event has
occurred or to calculate any of the adjustments set forth herein. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the Company
shall give written notice of the occurrence of such event to each holder of a
Warrant, at the last address set forth for such holder in the Warrant Register,
of the record date or the effective date of the event. Failure to give such
notice, or any defect therein, shall not affect the legality or validity of such
event.

4.6 No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
the exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round down to the nearest whole number the number of
Ordinary Shares to be issued to such holder.



--------------------------------------------------------------------------------

4.7 Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Agreement; provided, however,
that the Company may at any time in its sole discretion make any change in the
form of Warrant that the Company may deem appropriate and that does not affect
the substance thereof and which do not affect the rights, duties, liabilities or
responsibilities of the Warrant Agent and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

4.8 Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment. The Company shall adjust the terms of the Warrants in a
manner that is consistent with any adjustment recommended in such opinion.

5. Transfer and Exchange of Warrants.

5.1 Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, duly endorsed with signatures properly
guaranteed and accompanied by instructions for transfer reasonably satisfactory
to the Warrant Agent. Upon any such transfer, a new Warrant representing an
equal aggregate number of Warrants shall be issued and the old Warrant shall be
cancelled by the Warrant Agent. The Warrants so cancelled shall be delivered by
the Warrant Agent to the Company from time to time upon request by and at the
expense of the Company.

5.2 Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent at the office of the Warrant Agent designated for such purposes,
duly endorsed or accompanied by a proper instrument of transfer and with the
appropriate form of assignment and certificates, properly completed and duly
executed, accompanied by a signature guarantee and such other documentation as
the Warrant Agent may reasonably request (in each case, if applicable), and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall cancel such Warrant and issue new Warrants in exchange
thereof only upon the receipt by Warrant Agent of an opinion of counsel for the
Company stating that such transfer may be made and indicating whether the new
Warrants must also bear a restrictive legend. If any Registered Holder purports
to transfer Warrants in a transaction that would violate the Securities Act or
other state securities law, such transfer shall be void ab initio and of no
effect.

5.3 Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
warrant certificate or book-entry position for a fraction of a warrant.

5.4 Service Charges. No service charge shall be made by the Company for any
exchange or registration of transfer of Warrants.

5.5 Warrant Execution and Countersignature. If applicable, the Warrant Agent is
hereby authorized to countersign (by manual or facsimile signature) and to
deliver, in accordance with the terms of this Agreement, the Warrants required
to be issued pursuant to the provisions of this Section 5, and the Company,
whenever required by the Warrant Agent, shall supply the Warrant Agent with
Warrants duly executed on behalf of the Company for such purpose.

5.6 Agreement of Registered Holders. Notwithstanding anything in this Agreement
to the contrary, neither the Company nor the Warrant Agent shall have any
liability to any holder of a Warrant or other person as a result of the
inability of the Company or the Warrant Agent to perform any of its or their
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree, judgment or



--------------------------------------------------------------------------------

ruling issued by a court of competent jurisdiction or by a governmental,
regulatory or administrative agency or commission, or any statute, rule,
regulation or executive order promulgated or enacted by any governmental
authority prohibiting or otherwise restraining performance of such obligation.

6. Redemption.

6.1 Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Warrants may be redeemed, at the option of the Company, at any time
while they are exercisable and prior to their expiration, at the office of the
Warrant Agent designated for such purpose, upon notice to the Registered Holders
of the Warrants, as described in Section 6.2 below, at the price of $0.01 per
Warrant (the “Redemption Price”), provided that the last sales price of the
Ordinary Shares reported has been at least $18.00 per share (subject to
adjustment in compliance with Section 4 hereof), on each of twenty (20) trading
days within the thirty (30) trading-day period ending on the third Business Day
prior to the date on which notice of the redemption is given and provided that
there is an effective registration statement covering the Ordinary Shares
issuable upon exercise of the Warrants, and a current prospectus relating
thereto, available throughout the 30-day Redemption Period (as defined in
Section 6.2 below) or the Company has elected to require the exercise of the
Warrants on a “cashless basis” pursuant to subsection 3.3.1.

6.2 Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Warrants, the Company shall fix a date for the
redemption (the “Redemption Date”). Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the Redemption Date (such 30-day period, the “Redemption Period”) to
the Registered Holders of the Warrants to be redeemed at their last addresses as
they shall appear on the registration books. Any notice mailed in the manner
herein provided shall be conclusively presumed to have been duly given whether
or not the Registered Holder received such notice.

6.3 Exercise After Notice of Redemption. The Warrants may be exercised, for cash
(or on a “cashless basis” in accordance with subsection 3.3.1(b) of this
Agreement) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In the
event that the Company determines to require all holders of Warrants to exercise
their Warrants on a “cashless basis” pursuant to subsection 3.3.1, the notice of
redemption shall contain the information necessary to calculate the number of
Ordinary Shares to be received upon exercise of the Warrants, including the
“Fair Market Value” (as such term is defined in subsection 3.3.1(b) hereof) in
such case. On and after the Redemption Date, the record holder of the Warrants
shall have no further rights except to receive, upon surrender of the Warrants,
the Redemption Price.

6.4 Exclusion of Company Founder Warrants. The Company agrees that the
redemption rights provided in this Section 6 shall not apply to the Company
Founder Warrants if at the time of the redemption such Company Founder Warrants
continue to be held by the Investors or their Permitted Transferees. However,
once such Company Founder Warrants are transferred (other than to Permitted
Transferees under subsection 2.3), the Company may redeem the Company Founder
Warrants, provided that the criteria for redemption are met, including the
opportunity of the holder of such Company Founder Warrants to exercise the
Company Founder Warrants prior to redemption pursuant to Section 6.3. Company
Founder Warrants that are transferred to persons other than Permitted
Transferees shall upon such transfer cease to be Company Founder Warrants and
shall become Public Warrants under this Agreement.

7. Other Provisions Relating to Rights of Holders of Warrants.

7.1 No Rights as Shareholder. A Warrant does not entitle the Registered Holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

7.2 Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.



--------------------------------------------------------------------------------

7.3 Reservation of Ordinary Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued Ordinary Shares that
shall be sufficient to permit the exercise in full of all outstanding Warrants
issued pursuant to this Agreement.

7.4 Registration of Ordinary Shares; Cashless Exercise at Company’s Option.

7.4.1 Registration of the Ordinary Shares. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
closing of the Business Combination, it shall use its best efforts to file with
the Commission a registration statement for the registration under the
Securities Act of the Ordinary Shares issuable upon exercise of the Warrants.
The Company shall use its best efforts to cause the same to become effective and
to maintain the effectiveness of such registration statement, and a current
prospectus relating thereto, until the expiration of the Warrants in accordance
with the provisions of this Agreement. If any such registration statement has
not been declared effective by the 60th Business Day following the closing of
the Business Combination, holders of the Warrants shall have the right, during
the period beginning on the 61st Business Day after the closing of the Business
Combination and ending upon such registration statement being declared effective
by the Commission, and during any other period when the Company shall fail to
have maintained an effective registration statement covering the Ordinary Shares
issuable upon exercise of the Warrants, to exercise such Warrants on a “cashless
basis,” by exchanging the Warrants (in accordance with Section 3(a)(9) of the
Securities Act or another exemption) and receiving in exchange that number of
Ordinary Shares equal to the quotient obtained by dividing (x) the product of
(i) the number of Ordinary Shares underlying the Warrants then being exercised
as specified in the applicable election to purchase form, multiplied by (ii) an
amount (not less than zero) equal to (A) the Fair Market Value (as defined in
this Section 7.4.1) less (B) the Warrant Price by (y) the Fair Market Value.
Solely for purposes of this subsection 7.4.1, “Fair Market Value” shall mean the
volume weighted average price of the Ordinary Shares as reported during the ten
(10) trading day period ending on the trading day prior to the date that notice
of exercise is received by the Warrant Agent from the holder of such Warrants or
its securities broker or intermediary. The date that notice of “cashless
exercise” is received by the Warrant Agent shall be conclusively determined by
the Warrant Agent. In connection with the “cashless exercise” of a Public
Warrant, the Company shall, upon request, provide the Warrant Agent with an
opinion of counsel for the Company (which shall be an outside law firm with
securities law experience) stating that (i) the exercise of the Warrants on a
“cashless basis” in accordance with this subsection 7.4.1 is not required to be
registered under the Securities Act and (ii) the Ordinary Shares issued upon
such exercise shall be freely tradable under United States federal securities
laws by anyone who is not an affiliate (as such term is defined in Rule 144
under the Securities Act) of the Company and, accordingly, shall not be required
to bear a restrictive legend. Except as provided in subsection 7.4.2, for the
avoidance of any doubt, unless and until all of the Warrants have been
exercised, the Company shall continue to be obligated to comply with its
registration obligations under the first three sentences of this
subsection 7.4.1.

7.4.2 Cashless Exercise at Company’s Option. If the Ordinary Shares are at the
time of any exercise of a Warrant not listed on a national securities exchange
such that it satisfies the definition of a “covered security” under
Section 18(b)(1) of the Securities Act, the Company may, at its option,
(i) require holders of Public Warrants who exercise Public Warrants to exercise
such Public Warrants on a “cashless basis” in accordance with Section 3(a)(9) of
the Securities Act as described in subsection 7.4.1 and (ii) unless otherwise
agreed by the Company, in the event the Company so elects, the Company shall
(x) not be required to file or maintain in effect a registration statement for
the registration, under the Securities Act, of the Ordinary Shares issuable upon
exercise of the Warrants, notwithstanding anything in this Agreement to the
contrary, and (y) use its best efforts to register or qualify for sale the
Ordinary Shares issuable upon exercise of the Public Warrant under the blue sky
laws of the state of residence in those states in which the Warrants were
initially offered by the Company of the exercising Public Warrant holder to the
extent an exemption is not available.

8. Concerning the Warrant Agent and Other Matters.

8.1 Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Ordinary Shares upon the exercise of the
Warrants, but the Company and the Warrant Agent shall not be obligated to pay
any transfer taxes or charges in respect of the Warrants or such shares. The
Warrant Agent shall not have any duty or obligation to take any action under any
section of this Agreement that requires the payment of taxes and/or charges
unless and until it is satisfied that all such payments have been made.



--------------------------------------------------------------------------------

8.2 Calculations. The Company shall calculate and transmit in writing to the
Warrant Agent, and the Warrant Agent shall have no obligation under this
Agreement to calculate, the number of Ordinary Shares issuable for each Warrant
exercised on a “cashless basis” pursuant to the terms of this Agreement. The
number of shares of Ordinary Shares to be issued on such exercise will be
determined by the Company (with written notice thereof to the Warrant Agent),
which number shall be equal to the product of (x) such Ordinary Shares with
respect to which a Warrant is exercised on a cashless basis pursuant to
Section 3.3.1(b), (c), or (d), and (y) the Cashless Exercise Ratio applicable to
such exercise. The “Cashless Exercise Ratio” with respect to any such exercise
of a Warrant shall equal the quotient of (x) an amount (not less than zero)
equal to (i) the Fair Market Value applicable to such cashless exercise minus
(ii) the applicable Warrant Price by (y) the Fair Market Value. The Warrant
Agent shall have no duty or obligation to investigate or confirm whether the
Company’s determination of the number of shares of Ordinary Shares to be issued
on such exercise, pursuant to this Agreement, is accurate or correct.

8.3 Resignation, Consolidation, or Merger of Warrant Agent.

8.3.1 Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving thirty (30) days’
notice in writing to the Company. In the event the transfer agency relationship
in effect between the Company and the Warrant Agent terminates, the Warrant
Agent will be deemed to have resigned automatically and be discharged from its
duties under this Agreement as of the effective date of such termination. If the
office of the Warrant Agent becomes vacant by resignation or incapacity to act
or otherwise, the Company shall appoint in writing a successor Warrant Agent in
place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of thirty (30) days after it has been notified in writing of
such resignation or incapacity by the Warrant Agent or by the holder of a
Warrant (who shall, with such notice, submit his Warrant for inspection by the
Company), then the beneficial holder of any Warrant may apply to the Supreme
Court of the State of New York for the County of New York for the appointment of
a successor Warrant Agent at the Company’s cost. Any successor Warrant Agent,
whether appointed by the Company or by such court, shall be an entity organized
and existing under the laws of the United States, in good standing and
authorized under such laws to exercise stock transfer powers and subject to
supervision or examination by federal or state authority. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

8.3.2 Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the Transfer Agent (if not the Warrant Agent) for the Ordinary
Shares not later than the effective date of any such appointment.

8.3.3 Merger or Consolidation of Warrant Agent. Any entity into which the
Warrant Agent may be merged or with which it may be consolidated or any entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party shall be the successor Warrant Agent under this Agreement without any
further act.

8.4 Fees and Expenses of Warrant Agent.

8.4.1 Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services in accordance with a fee schedule to be mutually
agreed upon and, from time to time, on demand of the Warrant Agent, to reimburse
the Warrant Agent for all of its reasonable expenses and counsel fees and other
disbursements incurred in the preparation, delivery, negotiation, amendment,
administration and execution of this Agreement and the exercise and performance
of its duties hereunder.



--------------------------------------------------------------------------------

8.4.2 Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

8.5 Bank Accounts. All funds received by the Warrant Agent under this Agreement
that are to be distributed or applied by Warrant Agent in the performance of
services described herein (the “Funds”) shall be held by Computershare as agent
for the Company and deposited in one or more bank accounts to be maintained by
Computershare in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, Computershare will hold the Funds through such accounts
in: deposit accounts of commercial banks with Tier 1 capital exceeding $1
billion or with an average rating above investment grade by S&P (LT Local Issuer
Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer
Default Rating) (each as reported by Bloomberg Finance L.P.). Computershare
shall have no responsibility or liability for any diminution of the Funds that
may result from any deposit made by Computershare in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. Computershare may from time to time receive
interest, dividends or other earnings in connection with such
deposits. Computershare shall not be obligated to pay such interest, dividends
or earnings to the Company, any holder or any other party.

8.6 Liability of Warrant Agent.

8.6.1 Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by an Authorized
Officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement which shall be full authorization and protection to the
Warrant Agent and the Warrant Agent shall incur no liability for or in respect
of any action taken, suffered or omitted to be taken by it under the provisions
of this Agreement in reliance upon such certificate. The Warrant Agent shall
have no duty to act without such a certificate as set forth in this
Section 8.6.1.

8.6.2 Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith (each as determined by a final
non-appealable court of competent jurisdiction). The Company covenants and
agrees to indemnify and to hold the Warrant Agent harmless against any costs,
expenses (including reasonable fees of its legal counsel), losses or damages,
which may be paid, incurred or suffered by or to which it may become subject,
arising from or out of, directly or indirectly, any claims or liability
resulting from its actions as Warrant Agent pursuant hereto; provided, that such
covenant and agreement does not extend to, and the Warrant Agent shall not be
indemnified with respect to, such costs, expenses, losses and damages incurred
or suffered by the Warrant Agent as a result of, or arising out of, its gross
negligence, bad faith, or willful misconduct (each as each as determined by a
final non-appealable court of competent jurisdiction). The costs and expenses
incurred in enforcing this right of indemnification shall be paid by the
Company.

8.6.3 Force Majeure. Notwithstanding anything to the contrary contained herein,
the Warrant Agent will not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

8.6.4 Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or the execution and delivery hereof (except its
countersignature thereof) or in respect of the legality or validity or execution
of any Warrant (including in the case of book entry warrants, by notation in
book entry accounts reflecting ownership). The Warrant Agent shall not be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant. The Warrant Agent shall not be responsible
to make any adjustments required under the provisions of Section 4 hereof or
responsible for the manner, method, or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment;
nor shall it by any act hereunder be deemed to make any representation or
warranty as to the authorization or reservation of any Ordinary Shares to be
issued pursuant to this Agreement or any Warrant or as to whether any Ordinary
Shares shall, when issued, be valid and fully paid and nonassessable.



--------------------------------------------------------------------------------

8.6.5 Limitation of Liability. Notwithstanding anything contained herein to the
contrary, the Warrant Agent’s aggregate liability during any term of this
Agreement with respect to, arising from, or arising in connection with this
Agreement, or from all services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed, the amounts paid hereunder by the Company to the Warrant Agent
as fees and charges, but not including reimbursable expenses, during the twelve
(12) months immediately preceding the event for which recovery from the Warrant
Agent is being sought. Notwithstanding anything to the contrary, in no event
will the Warrant Agent be liable for special, punitive, indirect, incidental or
consequential loss or damages of any kind whatsoever (including, without
limitation, lost profits), even if the Warrant Agent has been advised of the
likelihood of such loss or damages, and regardless of the form of action.

8.7 Acceptance of Agency. The Warrant Agent shall act hereunder solely as agent
for the Company pursuant to express provisions hereof and agrees to perform the
same upon the terms and conditions herein set forth and among other things,
shall account promptly to the Company with respect to Warrants exercised and
concurrently account for, and pay to the Company, all monies received by the
Warrant Agent for the purchase of Ordinary Shares through the exercise of the
Warrants. The Warrant Agent shall not assume any obligations or relationship of
agency or trust with any of the owners or holders of the Warrants. The Warrant
Agent shall not have any duty or responsibility in the case of the receipt of
any written demand from any holder of Warrants with respect to any action or
default by the Company, including, without limiting the generality of the
foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon the Company.

8.8 Instructions. From time to time, the Company may provide the Warrant Agent
with instructions concerning the services performed by the Warrant Agent
hereunder. In addition, at any time the Warrant Agent may apply to any officer
of the Company for instruction, and may consult with legal counsel for the
Warrant Agent or the Company with respect to any matter arising in connection
with the services to be performed by the Warrant Agent under this Agreement. The
Warrant Agent and its agents and subcontractors shall not be liable and shall be
indemnified by the Company for any action taken or omitted by Warrant Agent in
reliance upon any Company instructions or upon the advice or opinion of such
counsel. The Warrant Agent shall not be held to have notice of any change of
authority of any person, until receipt of written notice thereof from Company.

8.9 Miscellaneous Rights of Warrant Agent.

8.9.1 The Warrant Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion or advice of such counsel shall be full and
complete authorization and protection to the Warrant Agent as to any action
taken or omitted by it in accordance with such opinion or advice.

8.9.2 The Warrant Agent shall not be obligated to expend or risk its own funds
or to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

8.9.3 The Warrant Agent shall not be liable or responsible for any failure of
the Company to comply with any of its obligations relating to any registration
statement filed with the Securities and Exchange Commission or this Warrant
Agreement, including without limitation obligations under applicable regulation
or law.

8.9.4 The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (a) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (b) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

8.9.5 The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be held accountable for
any act, default, neglect or misconduct of any such attorney or agents or for
any loss to the Company resulting from any such act, default, neglect or
misconduct, absent gross negligence, bad faith or willful misconduct (each as
determined by a final non-appealable judgment of a court of competent
jurisdiction) in the selection and continued employment thereof.



--------------------------------------------------------------------------------

8.10 Survival. This Section 8 shall survive the expiration of the Warrants, the
termination of this Agreement or the resignation, removal or other replacement
of the Warrant Agent pursuant to the terms hereof.

9. Miscellaneous Provisions.

9.1 Successors. All the covenants and provisions of this Agreement by or for the
benefit of the Company or the Warrant Agent shall bind and inure to the benefit
of their respective successors and assigns.

9.2 Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Warrant Agent or by the holder of any Warrant to or on the
Company shall be sufficiently given if in writing and when so delivered if by
hand or when sent by overnight delivery or if sent by certified mail or private
courier service within five (5) days after deposit of such notice, postage
prepaid, addressed (until another address is filed in writing by the Company
with the Warrant Agent), as follows:

Playa Hotels & Resorts N.V.

Bruce Wardinski

c/o Playa Management USA

1560 Sawgrass Corporate Parkway, Suite 310

Fort Lauderdale, FL 33323

USA

Attention: General Counsel

with a required copy to (which copy shall not constitute notice):

Hogan Lovells LLP

555 13th Street NW

Washington, DC 20004

Attention: Bruce Gilchrist

Email: bruce.gilchrist@hoganlovells.com

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

Computershare Trust Company, N.A.

Computershare Inc.

250 Royall Street

Canton, MA 02021

Attention: Client Services

9.3 Confidentiality. The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party,
including inter alia, personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Agreement including the fees for services described in this Agreement shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except as may be required by law, including, without limitation, pursuant to
subpoenas from state or federal government authorities (e.g., in divorce and
criminal actions).

9.4 Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.



--------------------------------------------------------------------------------

9.5 Persons Having Rights under this Agreement. Nothing in this Agreement shall
be construed to confer upon, or give to, any person or corporation other than
the parties hereto and the Registered Holders of the Warrants any right, remedy,
or claim under or by reason of this Agreement or of any covenant, condition,
stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the Registered Holders of the Warrants.

9.6 Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent designated
by the Warrant Agent for such purposes, for inspection by the Registered Holder
of any Warrant. The Warrant Agent may require any such holder to submit his
Warrant for inspection by it.

9.7 Counterparts. This Agreement may be executed in any number of original,
electronic or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. A signature to this Agreement
transmitted electronically shall have the same authority, effect, and
enforceability as an original signature.

9.8 Effect of Headings. The section headings herein are for convenience only and
are not part of this Agreement and shall not affect the interpretation thereof.

9.9 Amendments. This Agreement may be amended by the parties hereto without the
consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the Registered
Holders. All other modifications or amendments, including any amendment to
increase the Warrant Price or shorten the Exercise Period, shall require the
vote or written consent of the Registered Holders of 65% of the then outstanding
Warrants as a single class, provided that if an amendment adversely affects the
Company Founder Warrants in a different manner than the Public Warrants or vice
versa, then the vote or written consent of the Registered Holders of 65% of the
Public Warrants and 65% of the Company Founder Warrants, voting as separate
classes, shall be required. Notwithstanding the foregoing, the Company may lower
the Warrant Price or extend the duration of the Exercise Period pursuant to
Sections 3.1 and 3.2, respectively, without the consent of the Registered
Holders. As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from an
Authorized Officer of the Company that states that the proposed amendment is in
compliance with the terms of this Section 9.9. Notwithstanding anything in this
Agreement to the contrary, the Warrant Agent shall not be required to execute
any supplement or amendment to this Agreement that it has determined would
adversely affect its own rights, duties, obligations or immunities under this
Agreement. No modification or amendment to this Agreement shall be effective
unless duly executed by the Warrant Agent.

9.10 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable; provided, however,
that if such excluded provision shall affect the rights, immunities,
liabilities, duties or obligations of the Warrant Agent, the Warrant Agent shall
be entitled to resign immediately upon written notice to the Company.

9.11 Entire Agreement. This Agreement (including the exhibits hereto) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PORTO HOLDCO N.V. By:   /s/ P.E. Gouveia Fernandes das Neves Name:   P.E.
Gouveia Fernandes das Neves

Title:

  Executive Director

 

COMPUTERSHARE, INC.

COMPUTERSHARE TRUST COMPANY,

N.A., as Warrant Agent

By:   /s/ Neda Sheridan Name:   Neda Sheridan

Title:

  Vice President

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

LEGEND

“THE WARRANTS REPRESENTED HEREBY AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS AND NEITHER THE WARRANTS, SUCH SHARES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

IN ADDITION, THE SECURITIES MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE
THAT IS 180 DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES THE BUSINESS
COMBINATION (AS DEFINED IN THE RECITALS OF THE WARRANT AGREEMENT) EXCEPT TO A
PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT AGREEMENT) WHO
AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.
ORDINARY SHARES OF THE COMPANY ISSUED UPON EXERCISE OF SUCH WARRANTS SHALL BE
ENTITLED TO REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE
EXECUTED BY THE COMPANY.”



--------------------------------------------------------------------------------

EXHIBIT B-1

Warrant No. [                ]

[                ] Warrant Shares

Founder Warrant

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

PLAYA HOTELS & RESORTS N.V.

Incorporated Under the Laws of the Netherlands

CUSIP [                ]

Warrant Certificate

This Warrant Certificate certifies that                 , or registered assigns,
is the registered holder of                  warrant(s) (the “Warrants” and
each, a “Warrant”) to purchase ordinary shares, par value €0.10 per share
(“Ordinary Shares”), of Playa Hotels & Resorts N.V., a Dutch public limited
liability company (naamloze vennootschap) that are referred to as “Company
Founder Warrants” in the Warrant Agreement referred to below. Each Warrant
entitles the holder, upon exercise during the period set forth in the Warrant
Agreement referred to below, to receive from the Company that number of fully
paid and nonassessable Ordinary Shares as set forth below, at the exercise price
(the “Exercise Price”) as determined pursuant to the Warrant Agreement, payable
in lawful money (or through “cashless exercise” as provided for in the Warrant
Agreement) of the United States of America upon surrender of this Warrant
Certificate and payment of the Exercise Price at the office or agency of the
Warrant Agent referred to below, subject to the conditions set forth herein and
in the Warrant Agreement. Defined terms used in this Warrant Certificate but not
defined herein shall have the meanings given to them in the Warrant Agreement.

Each Warrant is initially exercisable for one third of one fully paid and
nonassessable Ordinary Share. The number of Ordinary Shares issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

The initial Exercise Price per one third of one Ordinary Share for any Warrant
is equal to one third of $11.50; provided, however, that a Warrant may not be
exercised for a fractional Ordinary Share. The Exercise Price is subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.



--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

PLAYA HOTELS & RESORTS N.V. By:     Name:   [                            ]

Title:

  [                            ]

 

COMPUTERSHARE, INC.

COMPUTERSHARE TRUST COMPANY,

N.A., as Warrant Agent

By:     Name:   [                            ]

Title:

  [                            ]



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The warrants evidenced by this Warrant Certificate (the “Warrants”) are part of
a duly authorized issue of Warrants entitling the holder on exercise to receive
                 Ordinary Shares and are issued or to be issued pursuant to a
Warrant Agreement dated as of March [●], 2017 (the “Warrant Agreement”), duly
executed and delivered by the Company to Computershare, Inc. and Computershare
Trust Company, N.A., a federally chartered trust company, collectively, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Ordinary Shares to be issued upon exercise
is effective under the Securities Act and (ii) a prospectus thereunder relating
to the Ordinary Shares is current, except through “cashless exercise” as
provided for in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of Ordinary Shares issuable upon exercise of the Warrants set forth on
the face hereof may, subject to certain conditions, be adjusted. If, upon
exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in an Ordinary Share, the Company shall, upon exercise,
round down to the nearest whole number of Ordinary Shares to be issued to the
holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.



--------------------------------------------------------------------------------

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.



--------------------------------------------------------------------------------

EXHIBIT B-2

Warrant No. [                ]

[                ] Warrant Shares

Warrant

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

PLAYA HOTELS & RESORTS N.V.

Incorporated Under the Laws of the Netherlands

CUSIP [                ]

Warrant Certificate

This Warrant Certificate certifies that                 , or registered assigns,
is the registered holder of                  warrant(s) (the “Warrants” and
each, a “Warrant”) to purchase ordinary shares, par value €0.10 per share
(“Ordinary Shares”), of Playa Hotels & Resorts N.V., a Dutch public limited
liability company (naamloze vennootschap) that are referred to as “Public
Warrants” in the Warrant Agreement referred to below. Each Warrant entitles the
holder, upon exercise during the period set forth in the Warrant Agreement
referred to below, to receive from the Company that number of fully paid and
nonassessable Ordinary Shares as set forth below, at the exercise price (the
“Exercise Price”) as determined pursuant to the Warrant Agreement, payable in
lawful money (or through “cashless exercise” as provided for in the Warrant
Agreement) of the United States of America upon surrender of this Warrant
Certificate and payment of the Exercise Price at the office or agency of the
Warrant Agent referred to below, subject to the conditions set forth herein and
in the Warrant Agreement. Defined terms used in this Warrant Certificate but not
defined herein shall have the meanings given to them in the Warrant Agreement.

Each Warrant is initially exercisable for one third of one fully paid and
nonassessable Ordinary Share. The number of Ordinary Shares issuable upon
exercise of the Warrants is subject to adjustment upon the occurrence of certain
events set forth in the Warrant Agreement.

The initial Exercise Price per one third of one Ordinary Share for any Warrant
is equal to one third of $11.50; provided, however, that a Warrant may not be
exercised for a fractional Ordinary Share. The Exercise Price is subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.



--------------------------------------------------------------------------------

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

PLAYA HOTELS & RESORTS N.V. By:     Name:   [                            ]

Title:

  [                            ]

 

COMPUTERSHARE, INC.

COMPUTERSHARE TRUST COMPANY,

N.A., as Warrant Agent

By:     Name:   [                            ]

Title:

  [                            ]



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The warrants evidenced by this Warrant Certificate (the “Warrants”) are part of
a duly authorized issue of Warrants entitling the holder on exercise to receive
                 Ordinary Shares and are issued or to be issued pursuant to a
Warrant Agreement dated as of March [●], 2017 (the “Warrant Agreement”), duly
executed and delivered by the Company to Computershare, Inc. and Computershare
Trust Company, N.A., a federally chartered trust company, collectively, as
warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” as provided for in the Warrant
Agreement) at the principal corporate trust office of the Warrant Agent. In the
event that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his, her or its assignee, a new
Warrant Certificate evidencing the number of Warrants not exercised.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the Ordinary Shares to be issued upon exercise
is effective under the Securities Act and (ii) a prospectus thereunder relating
to the Ordinary Shares is current, except through “cashless exercise” as
provided for in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of Ordinary Shares issuable upon exercise of the Warrants set forth on
the face hereof may, subject to certain conditions, be adjusted. If, upon
exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in an Ordinary Share, the Company shall, upon exercise,
round down to the nearest whole number of Ordinary Shares to be issued to the
holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations



--------------------------------------------------------------------------------

provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor evidencing
in the aggregate a like number of Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a shareholder of the Company.



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION TO PURCHASE

The undersigned registered owner of this [Company Founder Warrant][Public
Warrant] irrevocably exercises this [Company Founder Warrant][Public Warrant] as
follows:

 

  ❑ This exercise is with respect to                  Ordinary Shares, in the
case of an exercise pursuant to Section 3.3.1(a) of the Warrant Agreement dated
March 10, 2017 by and between Playa Hotels & Resorts N.V., Computershare, Inc.
and Computershare Trust Company, N.A. (the “Computershare Warrant Agreement”)
and the undersigned tenders herewith payment in cash of the aggregate Warrant
Price with respect to the purchase of such Ordinary Shares in full, together
with all applicable transfer taxes, if any.

 

  ❑ In the case of a cashless exercise required by the Board in connection with
a redemption pursuant to Section 3.3.1(b) of the Computershare Warrant
Agreement, the undersigned exercises such [Company Founder Warrant][Public
Warrant] with respect to                  Ordinary Shares of the Company, which
represent all Ordinary Shares underlying such Warrant.

 

  ❑ In the case of an exercise pursuant to Section 3.3.1(c) of the Computershare
Warrant Agreement, tenders the Company Founder Warrant with respect to
                 of the Ordinary Shares underlying such Warrant.

 

  ❑ In the case of a cashless exercise pursuant to Section 3.3.1(d) of the
Computershare Warrant Agreement, the undersigned tenders the [Company Founder
Warrant][Public Warrant] with respect to                  of the Ordinary Shares
underlying such Warrant.

The Holder requests that the Ordinary Shares hereby acquired (and any securities
or other property issuable upon such exercise) be issued in the name of
                             whose address is                              and,
if such Ordinary Shares do not include all of the Ordinary Shares issuable as
provided in the attached [Company Founder Warrant][Public Warrant], that a new
[Company Founder Warrant][Public Warrant] (with the same terms) of like tenor
and date for the balance of the Ordinary Shares issuable hereunder be delivered
to the undersigned. Capitalized terms used and not defined herein shall have the
meaning ascribed to such terms in the Computershare Warrant Agreement.

 

 

 

(Name of Holder)  

 

(Signature of Holder)  

 

(Street Address)  

 

(City)                         (State)                     (Zip Code)